Citation Nr: 0524925	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  96-42 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant was in authorized travel status at the 
time of his physical injuries on November [redacted], 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, C.C. and O.N.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active service from September 1987 to July 
1991.  He also had periods of inactive duty training with the 
Louisiana Army National Guard (ANG).  The veteran was 
discharged from the ANG in May 1992 due to unsatisfactory 
participation.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an October 1995 administrative decision 
of the New Orleans Louisiana, Regional Office (RO), which 
held that the veteran had not been on authorized travel to 
his monthly drill with the ANG at the time of his motor 
vehicle accident (MVA) on November [redacted], 1991.  Jurisdiction 
over the case was transferred to the RO in Muskogee, Oklahoma 
in October 1997.  The veteran testified before the 
undersigned at a hearing held in June 2001.  

In a September 2001 decision, the Board upheld the October 
1995 administrative decision.  The veteran appealed the 
matter to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand and to 
Stay Further Proceedings, the Court in a December 2002 Order 
vacated and remanded the Board's decision for further action.  
The Board in turn remanded the case to the RO in October 
2003.


FINDINGS OF FACT

1.  The veteran sustained serious injuries in an MVA 
occurring in [redacted], Louisiana, on November [redacted], 1991, at 
approximately 2:50 a.m.

2.  The lay evidence is inconsistent and, based on the 
objective evidence and circumstances of travel, is not 
credible.

3.  The veteran was not proceeding directly to authorized 
inactive duty training on November [redacted], 1991. 


CONCLUSION OF LAW

The veteran was not on inactive duty training at the time of 
his MVA on November [redacted], 1991.  38 U.S.C.A. §§ 101(23), 106(d), 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.6, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The veteran was provided with copies of the 
October 1995 VA decision from which the current appeal 
originates, as well as the June 1996 statement of the case 
(SOC) and multiple supplemental statements of the case 
(SSOCs).  In December 2003 he was provided with 38 U.S.C.A. 
§ 5103(a) notice in the form of correspondence from the RO.  
The above documents collectively notified the veteran of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
October 1995 decision and June 1996 SOC in particular 
notified the veteran that his claim was being denied because 
the evidence of record did not show that, at the time he was 
involved in an MVA on November [redacted], 1991, he was proceeding 
directly to his ANG unit for inactive duty training.

The Joint Motion for Remand granted by the Court in December 
2002 determined that the June 1996 SOC and a December 1996 
SSOC did not notify the veteran of the specific information 
needed to substantiate his claim, or advise him of the 
respective burdens of he and VA in providing evidence in 
connection with the claim.  In October 2003, the Board 
remanded the claim for further development, instructing the 
RO to advise the veteran of the specific evidence needed to 
substantiate his claim, including an explanation as to why he 
detoured through [redacted], Louisiana on November [redacted], 1991, 
rather than proceed directly to his ANG unit.  In December 
2003 correspondence, the RO provided the veteran with the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), including any duty to inform the veteran to 
submit all pertinent evidence in his possession.  The 
December 2003 correspondence specifically requested that he 
explain why he did not proceed directly to his ANG unit, 
rather than detour through [redacted].  He responded to the 
December 2003 correspondence.  

The Board notes that following the Joint Motion for Remand, 
the Court in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
found that VA may rely on documents such as rating decisions 
and statements of the case in determining whether VA's duty 
to notify had been fulfilled.  

In this case, the October 1995 decision and June 1996 SOC 
advised the veteran that his claim was denied because the 
evidence showed he was not proceeding directly to his ANG 
unit for a period of inactive duty training when he was 
involved in an MVA.  The SOC further provided him with the 
pertinent regulation for determining when a claimant is 
considered to have been in authorized travel status.  At his 
December 1996 and June 2001 hearings, he was questioned as to 
the hour on which he proceeded to his ANG unit, the hour he 
was scheduled to arrive, the method of travel employed, his 
itinerary, and the manner in which the travel was performed.  
The December 2003 correspondence further advised him, in the 
context of substantiating his claim, to explain why he 
detoured through [redacted] rather than proceed directly to 
his ANG unit on the date in question.  The Board finds that 
the veteran was well aware from the above of the information 
and evidence necessary to substantiate his claim.

The Board accordingly concludes that the October 1995 
decision, June 1996 SOC, subsequent SSOCs, the transcripts of 
his testimony before a hearing officer in December 1996 and 
before the undersigned in June 2001, and the December 2003 VA 
correspondence collectively provided the veteran with the 
notice contemplated by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b). 

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The record contains the veteran's service records, police 
reports, medical reports, and eyewitness statements.  The 
record shows that the RO attempted to obtain a Line of Duty 
determination regarding the November [redacted], 1991, MVA from the 
veteran's ANG unit, the National Personnel Records Center, 
and the United States Army Personnel Center; none of the 
above sources was able to provide such a report.  The RO also 
requested this information directly from the veteran in 
November 1994, who in response submitted the military records 
in his possession.  In a memorandum of March 1996, the RO 
determined that all sources of any such report and other 
military information had been exhausted, and that further 
attempts would be futile.  As it is evident from the record 
that the RO has thoroughly developed the medical and military 
records, the Board concurs with this March 1996 finding.  The 
Board also finds that the RO has fully complied with the 
requirements of 38 U.S.C.A. § 5103A(b)(3), and that it is 
reasonably certain that a Line of Duty determination, and any 
other military records, are now unavailable or do not exist. 

The Joint Motion for Remand concluded that VA had not 
undertaken efforts to verify the veteran's contention that he 
attempted to contact his ANG unit about the November [redacted], 1991, 
MVA or the resulting injuries, and that VA had never sought 
an explanation from him for the route taken on the day in 
question.  The October 2003 Board remand requested that the 
RO contact the veteran and obtain sufficient information from 
him about the "Sergeant [redacted]" his mother purportedly 
contacted in November 1991, in order to enable VA to contact 
that individual directly.  In December 2003 correspondence, 
the RO requested that the veteran provide detailed contact 
information for Sergeant [redacted], or, alternatively, that he 
contact this individual himself.  The RO also requested that 
he explain why he took the route he did on the day in 
question.  In response, the veteran essentially reiterated 
his prior statements as to the circumstances surrounding his 
departure on November [redacted], 1991, and informed VA that he had no 
personal knowledge of a Sergeant [redacted]; he did not provide 
any contact information for this individual.

The Board notes that in her appellate brief, the veteran's 
representative before the Court identified several purported 
deficiencies in VA's development of the instant claim.  In 
particular, she argued that further information should have 
been obtained from C.C. as to why he decided to drive the 
veteran to the ANG unit in the early morning hours of 
November [redacted], 1991.  She also argued that VA should have 
obtained testimony from the veteran's mother and from 
Sergeant [redacted] as to the mother's attempt to inform the 
appellant's unit of the MVA.  The Board points out, however, 
that C.C. had the opportunity at the June 2001 hearing to 
provide as much detail as he desired in connection with the 
veteran's claim, and that he in fact was being questioned at 
the time by the veteran's attorney.  The Board is not 
required to badger a witness into providing every conceivable 
explanation for his or her actions.  With respect to the 
veteran's mother, the appellant has already detailed her 
purported contact with Sergeant [redacted], and he has had two 
opportunities to invite her testimony at VA hearings.  As for 
Sergeant [redacted], the veteran has never provided VA with 
sufficient information to contact that individual.

The Board therefore finds that VA's duty to assist the 
veteran in obtaining information and records in connection 
with the instant claim has been fulfilled.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1990).

The Board notes that the VCAA notice provided the veteran in 
December 2003 postdated the October 1995 decision from which 
the current appeal arises.  See generally, Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As noted previously, 
however, the October 1995 decision and June 1996 SOC in 
particular explained the basis for the denial of the 
veteran's claim, including the criteria for establishing that 
he was in authorized travel status.  The December 2003 
correspondence additionally informed him of the respective 
responsibilities of he and VA in obtaining evidence in 
connection with the claim, and suggested that he submit any 
pertinent evidence in his possession.  His claim was 
thereafter readjudicated by VA in an August 2004 supplemental 
statement of the case.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notice prior to the 
October 1995 decision did not affect the essential fairness 
of the adjudication, and therefore was not prejudicial to the 
appellant.  Mayfield, supra; Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The veteran has not alleged prejudice from 
any error in the timing or content of the VCAA notice, and 
given the specificity of the VCAA notice, as well as the time 
afforded him following the notice to respond, the Board finds 
that any error in the timing of the notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).


Factual background

In September 1993 the veteran submitted a claim of 
entitlement to service connection for multiple injuries 
resulting from an MVA in 1991.  In connection with this claim 
he attended a VA neurologic examination in December 1993.  He 
informed the examiner that on October [redacted], 1991, he had been 
involved in an automobile accident.  The veteran reported 
that he was asleep and not wearing a seatbelt when the 
accident occurred, and that he was thrown from the vehicle.  
He explained that the accident resulted in him lapsing into a 
coma and remaining "out of contact with [his] environment" 
for the next eight days.  

On file are private hospitalization records dated in November 
1991, received in July 1994.  An emergency room record dated 
November [redacted], 1991, shows that the veteran was transferred to 
East Jefferson General Hospital after the initial treatment 
of injuries sustained in an MVA.  He knew his name and month 
of birth, but not the circumstances of his admission, or his 
current location.  He was able to follow simple commands with 
prodding.  On the initial medical history and examination 
report dated November [redacted], 1992, it was noted that he had 
sustained head and facial injuries as the result of an MVA.  
The record noted that the veteran experienced difficulty 
talking because of tongue sutures, and that he was drowsy but 
cooperative.  The record indicates that he was able to 
provide his medical history through the use of some speech, 
nodding, and sign language.  A computed tomography scan of 
his head revealed no acute changes except for orbital 
fractures on the right side.  A skull X-ray showed no acute 
changes to the cranial vault.  The impression was concussion 
with multiple facial injuries.  The reports show that, other 
than for times he was undergoing surgery, he was awake and 
alert each day following his admission.  A discharge summary 
notes that he was released from the hospital in mid-November 
1991, and that he underwent a number of surgical procedures 
to repair the skull and facial injuries.

In a statement received in December 1994, the veteran 
explained that the MVA occurred on November [redacted], 1991, while he 
was en route to his weekend drill with the ANG.  Also 
submitted in December 1994 were letters from two friends of 
the veteran, C.C. and O.N., each of whom claimed to have been 
involved in the November [redacted], 1991 MVA; they indicated that 
they were accompanying the veteran to his ANG unit in New 
Orleans, Louisiana at the time.

Of record is a police report received in December 1994, which 
confirmed that the veteran was involved in an automobile 
accident on Saturday, November [redacted], 1991 at 2:51 a.m.  (The 
reporting officer, however, indicated that he had been 
notified of this accident and only arrived on the scene at 
2:51 a.m.)  He identified the three occupants of the vehicle 
as the veteran, C.C., and O.N.  The reporting officer noted 
that the veteran and O.N. resided in [redacted], Louisiana, 
while C.C. had a residence in [redacted], Louisiana.  The 
accident reportedly occurred at the intersection of [redacted] 
Street and [redacted] in [redacted], Louisiana.  The 
reporting officer noted that the automobile was heading south 
on [redacted] Street when it hit an embankment and the driver lost 
control.  The police officer estimated that the automobile 
was traveling more than 60 miles per hour (mph) on a street 
where the posted speed limit was 25 mph.  

Submitted with the police report was a Report of Accidental 
Injury (VA Form 21-4176) completed by the veteran.  He 
claimed that he was in the armed forces at the time of the 
accident, as he was en route to his weekend drill with the 
ANG.  The veteran reported that he was asleep at the time of 
the accident, but estimated the car was traveling at 45 mph.

In December 1994, the veteran submitted various orders, 
notices, and letters from his ANG unit.  A letter dated in 
early March 1992 from the ANG unit informed him that the next 
scheduled training assembly was on March 14 and 15 of 1992; 
the reporting time was listed as 6:45 a.m., and the formation 
time was identified as 7:00 a.m.  The letter further informed 
him that the unit would conduct physical training (PT) on 
both days and he was required to bring the appropriate PT 
uniform.  Letters of early April 1992 informed the veteran 
that he had failed to attend scheduled unit training 
assemblies on November 1 through 3, 1991; December 15, 1991; 
and January 24 through 26, 1992.  The veteran was asked to 
submit evidence to excuse these absences, and was advised 
that the absences could be excused due to sickness, injury, 
emergency or other circumstances beyond his control.  The 
veteran was warned that if he accumulated too many unexcused 
absences within a one year period he could be declared an 
unsatisfactory participant and released from ANG service.  

In a letter dated in mid-April of 1992, the veteran was 
informed that the next scheduled training assembly for his 
ANG unit was on April 25 and 26 of 1992.  The reporting time 
was listed as 6:45 a.m., and the formation time was 
identified as 7:00 a.m.  He was informed that PT would be 
conducted on both days, and that he was required to bring the 
appropriate PT clothing.  In a letter dated in late April 
1992, the ANG informed the veteran that he had failed to 
produce documentation that would excuse his absences from his 
scheduled unit training assemblies for the months of October, 
November, and December 1991.  It was specifically noted that 
his commander had ordered him to produce this documentation 
by the end of January 1992 and the appellant had failed to 
comply.  The veteran was notified that he had been declared 
an unsatisfactory participant.

In January 1995 the RO requested the veteran to submit orders 
or a statement from his ANG unit documenting that he was 
required to attend a weekend drill on November 1, 1991, and 
to explain why he left for his drill so early in the morning.  
In a February 1995 statement, the veteran indicated that he 
left early the day of the MVA because he had no other means 
of transportation.  In September 1995 he provided VA with a 
copy of an undated memorandum from the unit clerk addressed 
to all members of the unit.  This memorandum listed the drill 
dates for the "1st QUARTER" of training year 1992.  The 
listed dates were October 19 and 20, November 1 through 3, 
December 14, and January 25 and 26.

In a May 1996 statement, the veteran claimed that he knew 
witnesses who would support his allegation that he was en 
route to his ANG unit at the time of the November 1991 MVA.  
He also asserted that "[m]y address in [redacted] [was] only 
the address that I use[d] for all my mail to catch up with 
me."  In an October 1996 statement, he contended that at the 
time of his MVA he was en route to his weekend drill with the 
ANG.  He claimed that he had no other way to his unit except 
to ride with his friend.  In a second statement submitted in 
October 1996, he claimed that he was without transportation 
to his unit in November 1991, and that a friend had 
volunteered to drive him to the unit.  The veteran explained 
that at that time, he was staying at a friend's house in Mt. 
Airy, Louisiana, and that his transportation picked him up at 
this location on the way to the ANG unit.  He further 
explained that while en route to the scheduled drill, he was 
involved in an MVA, and woke up days later in a hospital.  

At a December 1996 hearing before a hearing officer, the 
veteran testified that he was living with his mother in 
[redacted], Louisiana at the time of the November 1991 MVA.  He 
explained that he did not own an automobile, and had asked 
C.C. to give him a ride to his ANG unit for the weekend drill 
in November 1991.  He testified that C.C. agreed, but only on 
the condition that the veteran first come to his house in 
[redacted].  The veteran testified that he arrived at C.C.'s 
house in [redacted] at approximately 10:30 p.m. on November 1, 
1991, and that he arrived there by hitchhiking from his home 
in [redacted] with O.N.  The veteran explained that the weekend 
drill was scheduled to start on November [redacted], 1991 at 5:00 
a.m., and that he left [redacted] in an automobile with C.C. 
and O.N. at approximately 2:30 a.m.  He further explained 
that he was unaware at that time that the scheduled unit 
assembly had started on Friday, November 1.  He also stated 
that he believed at the time that ANG weekend drills only 
lasted two days, conducted on a Saturday and a Sunday, and 
that he therefore did not realize he was expected on November 
1.  The veteran testified that he fell asleep in the car 
prior to the accident.

The veteran further explained that the travel time from his 
home in [redacted] to his ANG unit in New Orleans was between 45 
and 50 minutes, and that he had planned to take from 90 to 
120 minutes to travel from [redacted] to his ANG unit because 
of the extra distance between [redacted] and [redacted], because 
he wanted to stop on the way to get breakfast, and because he 
needed time at the barracks prior to drill in order to get 
ready.  He noted that [redacted] and [redacted] are in the same 
Parish.  The veteran acknowledged that his drill orders 
identified the starting time as 7:00 a.m., but explained that 
he needed to arrive at the barracks by 5:00 a.m. to perform 
PT.  He also explained that he had attended weekend drills 
prior to November 1991, for which he had either hitchhiked 
from his home, or received a ride from C.C.

At a December 1996 VA neurologic examination, the veteran 
reported sustaining physical injuries in a November 1991 MVA.  
He stated that he was en route to his ANG unit at the time of 
the accident, and lost consciousness during the accident, 
remaining in a coma for eight days.  

In an August 1997 statement, the veteran contended that he 
was hospitalized in a coma for more than two weeks after the 
November 1991 MVA.  In a statement received in October 1999, 
he indicated that C.C. offered him his only transportation 
choice, and that they all left at 2 a.m.  He estimated that 
the trip would last 60 minutes, and explained that many 
soldiers would arrive early because of similar transportation 
situations.  He indicated that while he was hospitalized, his 
mother contacted Sergeant [redacted], who agreed to send a 
representative to the hospital, but that no person from his 
unit ever visited.

At the veteran's June 2001 hearing before the undersigned, 
O.N. testified that he was accompanying the appellant in the 
early morning hours of November [redacted], 1991, and that he believed 
they were traveling for the appellant to attend his weekend 
drill with the ANG.  O.N. further testified that the veteran 
brought his Army uniform and boots.  O.N. indicated that he 
and the veteran traveled from [redacted] to [redacted] in about 
15 to 20 minutes, and he estimated that it would take 
approximately 75 minutes to travel from [redacted] to the 
appellant's ANG unit in New Orleans.  O.N. testified that 
they all left [redacted] sometime between 2:30 and 2:45 a.m., 
and were involved in the MVA around 2:50 a.m. on the morning 
of November [redacted], 1991.

C.C. testified that the veteran had asked him for a ride to 
his November 1991 weekend drill.  He explained that on the 
morning of November [redacted], 1991, the veteran arrived with a bag 
containing an Army uniform and boots.  C.C. stated that they 
all left [redacted] between 2:30 and 2:45 a.m. on the morning 
of November [redacted].  He explained that he wanted to depart so 
early because he did not want to leave his spouse alone in 
light of her advanced state of pregnancy.  He also explained 
that the veteran wanted to arrive at the ANG unit early for 
PT.  C.C. estimated that the travel time from [redacted] to 
the ANG unit was between 60 and 80 minutes.  He indicated 
that they planned to stop and eat breakfast for 30 to 45 
minutes, and that the veteran in particular wanted a hot 
breakfast in order to be prepared for PT.  C.C. testified 
that they had planned to arrive at the ANG unit between 4:00 
and 4:30 a.m.  He explained that he was speeding at the time 
of the accident because he was in a hurry to get back home.

The veteran testified that he left early on the morning of 
November [redacted], 1991, because he thought he was required to be 
present at his ANG unit by 5:00 a.m. for PT; he explained 
that this was the common practice of the unit he served with 
during active service.  He further explained that his ANG 
unit allowed soldiers to arrive at the barracks early to 
either sleep on a cot, or perform voluntary PT.  He 
acknowledged that he missed an October 1991 weekend drill on 
account of the absence of transportation.  He noted, however, 
that since his separation from active service in July 1991, 
he was able to attend weekend drills with his ANG unit in 
August and September 1991.  He further explained that he 
believed the weekend drill in November 1991 was scheduled for 
only two days (November [redacted] and [redacted] of 1991).  The veteran 
testified that he and O.N. were able to travel from [redacted] 
to [redacted] in about 10 minutes, and that O.N. was 
accompanying him in order to see a military installation.  
The veteran indicated that after the November 1991 MVA, he 
attempted to receive a medical discharge from the ANG, but 
that his application was denied on the basis that he was not 
on drill status at the time of the accident.  He further 
explained that he tried reporting for scheduled unit 
assemblies after the MVA, but was ordered not to return on 
account of his physical condition.  The veteran acknowledged 
that his discharge from the ANG was on the basis of 
unsatisfactory participation.

In a December 2003 statement the veteran responded to the 
RO's request that he explain why he detoured through 
[redacted], rather than proceed directly to his unit.  He 
indicated that C.C. was transporting him to the drill, and 
that he had no other ride.  The veteran indicated that he 
lived in [redacted] with his mother at the time, and that C.C. 
lived in [redacted].  In connection with his statement the 
veteran submitted a map from www.mapquest.com with directions 
showing that the distance from C.C.'s home to Jackson 
Barracks in New Orleans was 42.63 miles, with an estimated 
travel time of 78 minutes.  The directions recommend 
traveling North from C.C.'s home, turning left onto a street 
less than a mile later, and then turning right (that is, 
north) onto Historic [redacted] street 0.05 miles later.  The 
directions then instruct to turn left and right a number of 
times (that is, west then north) until State Route 54 is 
reached.

In a January 2004 statement the veteran indicated that his 
mother called his unit and spoke to Sergeant [redacted], and 
that his ANG unit therefore knew about the accident.  He 
indicated that when he tried drilling after the accident, he 
was sent home on account of pain.

In an August 2004 statement the veteran indicated that C.C. 
offered to take him to his unit on November [redacted], 1991.  He 
explained he took his uniform and boots, and went to C.C.'s 
house the evening of November 1, 1991, with O.N.  The veteran 
explained that he did not know if Sergeant [redacted] visited 
the hospital, but that his mother believed he did.  He also 
explained that he did not know Sergeant [redacted], or that his 
drill was scheduled to begin on November 1, 1991.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Active duty for training is full-time duty 
performed by members of the National Guard of any State.  
38 U.S.C.A. § 101(22) (2002); 38 C.F.R. § 3.6(c)(3).  
Inactive duty training means duty (other than full-time duty) 
performed by a member of the National Guard of any State.  
The term inactive duty training does not include work or 
study performed in connection with correspondence courses, 
attendance at an educational institution in an inactive 
status, or duty performed as a temporary member of the Coast 
Guard Reserve.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).

Any individual who is disabled or dies from an injury 
incurred while proceeding directly to or returning directly 
from authorized inactive duty training is deemed to have been 
on inactive duty training at the time such injury was 
incurred.  In determining whether the individual was disabled 
or died from an injury so incurred, VA shall take into 
account the hour on which the individual began the travel, 
the hour on which such individual was scheduled to arrive for 
duty, the method of travel, the itinerary, the manner in 
which the travel was performed, and the immediate cause of 
disability or death.  Whenever any claim is filed alleging 
that the claimant is entitled to benefits by these 
provisions, the burden of proof shall be on the claimant.  38 
U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

According to the Court's decision in Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), the Board is required to make a 
determination on the credibility of evidence and weigh 
credible evidence.  Based on the following analysis, the 
Board finds that the evidence presented by the veteran and 
the eyewitnesses to the November 1991 MVA is not credible.

The veteran has presented two different scenarios regarding 
his alleged transportation to his ANG unit on November [redacted], 
1991.  In May 1996, he claimed that his address in [redacted], 
Louisiana was not his residence, but merely a place to have 
his mail sent and collected.  The Board takes notice that the 
police report of November [redacted], 1991, listed the veteran's 
address in [redacted] only as a post office box (POB) and did 
not indicate any street address.  His statement in October 
1996 placed him staying with a friend in [redacted], Louisiana, 
on the morning of November [redacted], 1991, waiting for another 
friend to pick him up to take him to the weekend drill.

However, starting at his December 1996 hearing, he presented 
a different account of the circumstances prior to the 
November [redacted], 1991 MVA.  He claimed that he had hitchhiked with 
a friend from his residence (it appears he then claimed he 
lived with his mother) in [redacted] so that a third friend 
living in [redacted] could take him by automobile to his ANG 
unit at Jackson Barracks, in New Orleans.  Both C.C. and O.N. 
provided similar testimony.

As noted above, 38 U.S.C.A. § 106(d) requires evidence that 
the appellant was "proceeding directly" to his place of 
duty.  To "proceed" is to go on in an orderly regulated 
way.  To be "direct" is to proceed from one point to 
another in time or space without deviation or interruption; 
as from point to point without deviation.  WEBSTER'S NINTH NEW 
COLLEGIATE DICTIONARY 358, 937 (1985).

Regarding the first scenario put forth by the veteran, the 
Board finds it implausible for him to have been "proceeding 
directly" to his ANG unit from [redacted] if he was involved 
in an MVA while heading south on [redacted] Street in [redacted].  
The Board has consulted three different widely available and 
public sources for road maps of Louisiana, www.mapquest.com, 
www.expedia.com, and www.randmcnally.com.  In each source, 
three routes are noted to head east from [redacted]/[redacted] 
to New Orleans, these consisting of State Route 44, US 
Highway 61, and Interstate 10.  Both US 61 and Interstate 10 
are north of [redacted]/[redacted].  US 61 is accessible from 
[redacted]/[redacted] by going north on State Route 54 
approximately 1.5 miles.  Interstate 10 can be accessed by 
traveling north on State Route 54, east on US 61, and then 
north on Rav Relief Canal Road; a distance of approximately 
eight to nine miles.  State Route 44 runs next to the 
Mississippi River on the south side of both [redacted] and 
[redacted].  This state route travels east meandering with the 
Mississippi River until it intersects with US 61 in the 
vicinity of [redacted].  In all sources, [redacted] is west of 
[redacted] on the Mississippi River.  

The straight line distance between [redacted] and [redacted] is 
approximately one mile.  There is, however, no direct road 
between these two towns.  To get from [redacted] to [redacted], 
you must either travel north approximately one mile on 
residential streets, cross State Route 54, and then travel 
south through residential streets until you arrive at [redacted] 
Street in [redacted].  This would not be a direct route to New 
Orleans.  Rather, the most direct travel would be to turn 
north on State Route 54 to arrive at US 61.  Another possible 
route would be east on State Route 44 for approximately two 
miles, but then [redacted] Street would be a left turn heading 
north, the opposite direction traveled by the appellant on 
the night of his accident.  Irregardless, however, it is 
undebatable that turning towards [redacted] would not be 
proceeding directly to Jackson Barracks in New Orleans.  

The other scenario has the veteran and his friends leaving 
[redacted] at 2:30 to 2:45 a.m. to travel to New Orleans and 
arrive at the ANG unit at approximately 4:30 am.  They 
acknowledged that their car was headed south on [redacted] Street, 
which would be towards State Route 44.  This does not appear 
to be the most direct or fastest route to New Orleans.  State 
Route 44 requires a traveler not to head directly east to New 
Orleans, but instead to meander in a easterly direction 
following the north bank of the Mississippi River until it 
intersects with State Highway 61.  A more direct route would 
be to head north out of [redacted] on State Route 54 to US 61 
and then east to New Orleans.  This is the www.mapquest.com 
route provided by the veteran in December 2003.

The veteran admits that he was not required to be at his ANG 
unit until 7:00 a.m.  His ANG unit at Jackson Barracks in New 
Orleans is approximately 40 to 50 miles from [redacted] and 
presumably would require a travel time of 60 to 90 minutes if 
traveling at 55 mph; this accords with the estimates of the 
veteran and his friends.  Thus, they apparently departed 
about 2.5 hours earlier than required for proceeding directly 
to the ANG unit. 

The veteran has advanced three reasons for the early 
departure:  1.) C.C. did not want to leave his pregnant wife 
alone, 2.) they planned for a stop of approximately 30 to 45 
minutes on the way to New Orleans for breakfast; and 3.) the 
veteran wanted to arrive by 5:00 a.m. in order to do PT and 
get ready for drill.  The initial explanation offered by C.C. 
was not clarified during testimony, even after questioning, 
nor at any point since, and is not logical on its face.  In 
this regard the Board points out that he would have left his 
wife alone for the same amount of time (the time it took to 
travel to New Orleans and back) regardless of the time they 
left [redacted].  As already noted, C.C. has never provided 
any additional explanation to clarify why leaving his wife at 
2 a.m. was preferable to leaving her at 5 a.m.  Although 
planning to stop for breakfast could be credible, such a plan 
does not explain why the veteran departed at 2:30 a.m.  The 
Board also points out that stopping for breakfast would not 
constitute "proceeding directly." 

Regarding the veteran's proffered reasons for the plan to 
arrive at his ANG unit by 5:00 a.m., the Board finds that his 
reasons are not supported by the evidence on file.  In this 
regard the Board points out that while he argues that his 
unit held voluntary PT at 5:00 a.m., the orders submitted by 
the appellant himself clearly indicate that the unit required 
PT during the usual drill time and that the servicemembers 
were not required to arrive prior to 6:45 a.m.  While he 
alternatively contends that his active duty unit required PT 
starting at 5:00 a.m., and that he assumed his ANG unit would 
do likewise, he admits that he attended drill in both August 
and September of 1991, and it is therefore reasonable to 
conclude that he was aware of the ANG unit's requirements by 
November 1991.  As to his explanation that he wanted to 
arrive early in order to get ready for drill prior to 7:00 
a.m., he notably has not provided an explanation as to what 
actions were required to "get ready."  Given that the 
orders provided by the veteran merely required the 
servicemembers to be in uniform and clean shaven, the Board 
finds it inconceivable that the veteran believed he required 
two hours time for such preparation.  Based on the above 
analysis, the Board does not find credible the lay evidence 
presented by the veteran and his friends as to their reasons 
for an earlier than required departure from [redacted].

The period of inactive duty training in question commenced on 
Friday, November 1, and the veteran admits that he did not 
intend to travel to the unit until the morning of November 2.  
He alleges that he did not realize that the drill started on 
Friday because he assumed that drills only occurred on 
Saturdays and Sundays.  Again, however, the Board notes his 
acknowledgment that he attended drill in August and September 
1991.  The unit memorandum provided by the veteran clearly 
indicates the drill dates in November to include November 1.  
While this memorandum is undated, as it includes the drill 
dates for the month of October and the entire training 
quarter through January 1992, it is reasonable to assume that 
it was made available to the members of the unit by at least 
September 1991.  Based on the presumption of administrative 
regularity, and in the absence of clear evidence to the 
contrary, the Board finds that the veteran was given the unit 
memorandum and was aware of its contents prior to the 
training quarter starting in October 1991.  See United States 
v. Chemical Foundation, Inc. 272 U.S. 1, 14-15 (1926) (There 
is a presumption that public officials properly discharge 
their official duties unless there is clear evidence 
otherwise).

The record contains other assertions by the veteran that 
damage his credibility as a whole.  For example, he contends 
that he was asleep at the time of the MVA.  In December 1994, 
C.C. provided his [redacted] address.  The address was located 
on East Street, one block east of [redacted] Street, a distance of 
approximately 300 feet.  C.C. testified that he was driving 
at a high rate of speed in order to hurry back to his wife, 
and the police report estimated the speed of the car at more 
than 60 mph.  The entire length of [redacted] Street in [redacted] 
is approximately 6,300 feet, or about 1.5 miles.  
Consequently, the car could have traveled the entire length 
of [redacted] Street in 1.5 minutes.  It seems inconceivable to the 
Board that it would have taken more than five minutes for the 
automobile to travel from C.C.'s residence to the site of the 
accident; traveling at or near speeds of 60 mph, it would 
have taken significantly less time.  The veteran, however, 
claims that he feel asleep in the automobile within a few 
minutes before the accident.  Given the above, and even in 
light of the hour of departure, the Board finds his account 
incredible.

In addition, the veteran now alleges that he was in a coma 
for a number of days after the accident.  The hospital 
admission examination for November [redacted], 1991, clearly shows 
that he was not in a coma.  He did have a concussion and was 
drowsy, but daily treatment records showed that he was awake 
every day during his hospitalization, and was usually alert.  
The hospital discharge summary does not mention that he 
entered a coma at any point during this stay.

At his Board hearing, the veteran asserted that he had 
attended an ANG drill after his November 1991 accident, and 
was told by the unit not to come back due to the severity of 
his injuries; he essentially repeated his contention in a 
January 2004 statement.  The objective records of the unit, 
submitted by the veteran himself, do not corroborate his 
contention.  To the contrary, the unit repeatedly asked him 
to explain his absences and even informed him that these 
absences could be excused based on evidence of injury.  The 
evidence clearly shows that he failed to submit the requested 
evidence, even though substantial medical evidence existed of 
his severe injuries.  None of the records on file, including 
his separation documents, suggest that he ever attempted to 
obtain a medical discharge or informed the unit of his 
November 1991 accident and injuries.  While the veteran 
contends that his mother informed a Sergeant [redacted] of the 
MVA (although the appellant has offered conflicting accounts 
as to whether this individual visited him in the hospital), 
there is no evidence on file corroborating his mother's 
statement, and the veteran himself has not provided VA with 
sufficient information to contact Sergeant [redacted].  Nor has 
he submitted any statement from that individual.

As to C.C.'s credibility, during his testimony, C.C. 
explained that the reason for his recklessly high rate of 
speed on the morning of November [redacted] was his desire to get home 
to his pregnant wife quickly.  His explanation is not 
consistent, however, with the other testimony indicating that 
they planned on stopping for up to 45 minutes for breakfast 
on the way to New Orleans.  Again, however, if the veteran 
had been "proceeding directly" to his drill site, he would 
not have planned to frolic and detour for breakfast.  The 
Board notes in passing that the veteran's current 
representative suggests that the appellant is not responsible 
for C.C.'s choice of route.  Given that the veteran himself 
was the one who arranged for transportation by C.C., the 
Board finds that for the purposes of 38 C.F.R. § 3.6(e), the 
appellant is indeed responsible for any detour by C.C.  

Finally, the attorney who represented the veteran at the June 
2001 hearing argued that the southerly direction the car was 
traveling in at the time of the MVA showed that the appellant 
and his friends were traveling directly in the direction of 
New Orleans.  Such a direction on [redacted] Street in [redacted], 
Louisiana does not convincingly indicate a direct route to 
New Orleans.  A review of any road map will clearly show that 
New Orleans is practically due east of [redacted], not south 
of this town.  The nearest route to New Orleans after 
traveling south on [redacted] Street would be State Route 44, which 
as discussed above, is not the best or most direct road to 
New Orleans.  The Board also notes that while the veteran's 
representative before the Court noted that the Board never 
inquired into the possibility that the vehicle was heading 
south on [redacted] street in order to get gas, at no point has the 
veteran, C.C., or O.N. suggested that this explained the 
direction in which they were traveling at the time of the 
accident.  When offered the opportunity to again explain the 
travel route in December 2003, the veteran merely indicated 
that they were heading for his unit.  The Board acknowledges 
the argument of the veteran's representative before the Court 
that "directly" does not necessarily mean the fastest and 
most direct route.  In the Board's opinion, however, to give 
any other interpretation to "directly" would render 
meaningless that requirement in 38 C.F.R. § 3.6(e).

It is the claimant's burden to prove that he was injured 
while "proceeding directly" to his ANG drill site.  
38 U.S.C.A. § 106(d).  After carefully reviewing all of the 
evidence the Board finds that he has failed to fulfill this 
burden.  As discussed above, the testimony provided by him 
and his friends is not credible.  His testimony in particular 
is at odds with his earlier written statements, as well as 
with the objective evidence of record.  Moreover, the time of 
departure and method of travel advanced by him and his 
friends does not suggest that he was proceeding directly en 
route to inactive duty training on the morning of November [redacted], 
1991.  As the lay evidence is not credible, the benefit of 
the doubt rule is not for application in this case.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on 
appeal is denied. 


ORDER

As the veteran was not directly en route to inactive duty 
training at the time of his MVA on November [redacted], 1991, the 
appeal is denied. 





	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


